UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                              )
GUY WEEKES,                   )
                              )
               Plaintiff,     )
                              )
     v.                       )                         Civ. Action No. 13-1593 (RMC)
                              )
UNITED STATES POSTAL SERVICE, )
                              )
               Defendant.     )
                              )

                                 MEMORANDUM OPINION

               Plaintiff Guy Weekes, proceeding pro se, filed this lawsuit in the Superior Court

of the District of Columbia. Defendant United States Postal Service (USPS) removed the case to

this Court pursuant to 28 U.S.C. §§ 1339, 1441(a) and 1442(a)(1). Notice of Removal [Dkt. 1].

USPS now moves to dismiss pursuant to Rules 12(b)(1) and 12(b)(5) of the Federal Rules of

Civil Procedure or for summary judgment under Rule 56. 1 See Mot. to Dismiss [Dkt. 5]. Upon

consideration of the parties’ submissions, the Court will grant USPS’s motion to dismiss under

Rule 12(b)(1), albeit for a reason different from that advanced in the Motion.

               Mr. Weekes alleges that he mailed “about 5 times insured postage packages” that

“did not reach [their] destination.” Notice of Removal, Ex. A (Compl.) [Dkt. 1-1] at 1. He seeks

$25,000 in damages for breach of contract. See id; Ex. A (Super. Ct. Civil Information Sheet)

[Dkt. 1-1] at 1. USPS argues that Mr. Weekes’s claim is barred because he failed to exhaust his

administrative remedies prior to filing suit. See Mot. to Dismiss at 5-6. However, the Court

1
  The D.C. Superior Court granted Mr. Weekes’s motion to proceed in forma pauperis. Since
that status continues in this Court, and Mr. Weekes has not been given the opportunity to cure
any service deficiencies dismissal under Rule 12(b)(5) for insufficient service of process would
be improper. See 28 U.S.C. § 1915(d) (requiring “[t]he officers of the court [to] issue and serve
all process, and perform all duties” in in forma pauperis proceedings).
                                                1
finds that sovereign immunity applies and, thus, will grant USPS’s motion without addressing

the contested exhaustion question. See Opp’n [Dkt. 7] at 1 (asserting that he “received no denial

letter or any correspondence after [he] submitted claims”).

               Federal courts are courts of limited jurisdiction, and a district court’s jurisdiction

“is further limited to those subjects encompassed within a statutory grant of jurisdiction.” Ins.

Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701 (1982). Thus,

“[n]o action of a party can confer subject matter jurisdiction on a federal court because subject

matter jurisdiction is an Article III and a statutory requirement.” Houseal v. McHugh, 962 F.

Supp. 2d 286, 290-91 (D.D.C. 2013) (citing Akinseye v. District of Columbia, 339 F.3d 970, 971

(D.C. Cir. 2003)). Under the doctrine of sovereign immunity, it is “axiomatic that the United

States may not be sued without its consent and that the existence of consent is a prerequisite for

jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212 (1983); see also FDIC v. Meyer, 510

U.S. 471, 475 (1994) (explaining that without a specific waiver, the federal government and its

agencies are protected from suit by the doctrine of sovereign immunity).

               The Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-80, provides a

limited waiver of sovereign immunity for civil actions seeking money damages, but that statute

expressly excepts from consent “[a]ny claim arising out of the loss, miscarriage, or negligent

transmission of letters or postal matter.” Id. § 2680(b). Hence, the Court cannot entertain Mr.

Weekes’s claim under the FTCA.

               For claims not sounding in tort, “[t]he Little Tucker Act, 28 U.S.C. § 1346(a)(2),

provides a limited waiver of sovereign immunity for civil actions against the federal government

arising from ‘any express or implied contract with the United States,’” and it confers concurrent

jurisdiction in the federal district court for claims of $10,000 or less. Reynolds v. U.S. Dep’t of



                                                  2
Justice, Civ. No. 12-917, 2014 WL 220679, at *8 (D.D.C. Jan. 21, 2014); see Houseal, 962 F.

Supp. 2d at 291 n.6 (noting that “[t]here are two parts to the Tucker Act”) (citing 28 U.S.C. §§

1346(a)(2), 1491). For claims for more than $10,000––such as the $25,000 sought here––

jurisdiction vests exclusively in the United States Court of Federal Claims. See Houseal, 962 F.

Supp. 2d at 291-92 (citing § 1491(a)). Hence, this Court lacks jurisdiction over Mr. Weekes’s

claim that USPS breached a contract and, accordingly, will dismiss the case. A separate Order

accompanies this Memorandum Opinion.



                                                                    /s/
                                                     ROSEMARY M. COLLYER
Date: April 4, 2014                                  United States District Judge




                                                3